People v Dean (2017 NY Slip Op 06849)





People v Dean


2017 NY Slip Op 06849


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., SMITH, CARNI, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (1450/12) KA 11-00847.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWILLIAM M. DEAN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument denied.